                                                                                                            ClzRlfs OFFI u s Dlsm cour
                                                                                                                            bïRJ.
                                                                                                                            ..
                                                                                                                                   6a,v.
                                                                                                                               Fjla n


                                                       tlttltt %hcu ksr&o
                                                                - -     Tv L uzv -----.OCT392218
                                                                                           --                                                          ,
                                                                      '
                                                                      fcl
                                                                        - --
                                                                           $o                           -         zv' ..
                                                                                                                       à r,t,,,s                  ,
                                                                                                                                                  .s.j, ,
                                                                                                                                                               .---
                                                                           T4c' rh@yyfy l
                                                                                        ktl

         %tx-tf.L% l
         .                                                             -                                               .
                                                                                                                                                           -         -


                                                                                              .   l> .c*.                           -
 V-$
 .                                -- - -                                        .                 -                    ..        - -.- .. .



             @ èt
                <                                           .-----------.
                                                                        --r
                                                                          f                                                                  -Q                     -


                                  .   l            .           ''''*                e        '-                                                                          '
                                                       1.

                                           ).. t
                                      .       *                                                                   /         *'ï-*                 l            -'

             (5          -q. 1.
                        21                   !                          qa .
                                                                           on-                          us-j-
                                                                                                            st(k)u, s-
                                                                                                                   .. . .
                                                                                                                                    .. ,..   ,
                                                                                                                                              ,
                                                                                                                                                  .-


                f-
                 e:
                  .-..
                  .
                     02:lrysdtï :
                 - .- -         -                                      - u -                                     -- -


         W                       kkcte
                                     -cs-
                                        fyte-s.--étm
                                                   / t- .                                 ( s-?-p--grosp- (ôC,&tJ-.-J1-                                         -
-                 k---
                     t-
                      ow --.
                           f-0.6cy.95.eîoqeysui1l                                       2,
                                                                                         :1.
                                                                                           2.:5 keftro b qnû.      .
                                                                                                                   .                                                ---
- lvt
   rç-Armqts
          -t-6-g-
                t ùt
                   --    ''   tx- -sxt
                                     tt
                                      eur
                                        je
                                         -
                                         o
                                         i zw tt-
     -


             klzsel--wjoxk---aost-êx= vw
             ,                               ooyycyto   x&yu cc-ta.
                                                    yn--o         ---               j                         .                                                     --
         fûùffbN-
                zl-o-fû .
                      --                                         - z-                                 ---.-- -                                             - - --




                           Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 1 of 9 Pageid#: 545
                                                           r:   dr@            (S f'      ,             -           -   .- - - - - - - -




                                  -

                                  !!
                                   ' c k-la tï.                             c(
                                                                             ' .
                                                                               ----v                                    t/-7                         &                              -
--m-cc--Lck---oc-x)1ç%-t/t
                         v$A lst,ft-senlezr-c- û 1(1 j. q-h---
                                                             i
                                                             .ts-
                                                                q     -.                  -                                 -                                                            -
----'> f4k$--- ( ;g zs tl )                  't np t f) ( 'n '                                                                                                                            -.
               p)(tc: T.
                       $-
                        7.!.
                           -
                           % v----tfztflsi Ctt '
                                   .-
                                               F.SJ 7îJ (((thê-tc.z> l--tzôfzt                                                                                                .- ---
                e-
                 nie,
                    ) (3t s.c.
                             .
                               t.ésll (v)tl)                                                                                                                                      .-
     TOJ-'i          il      -$-:.-.
                                   d-1->.
                                       - lr           t-t
                                                        '+)t--:      o.$l-=-  1a -c-- -                                                                          -

- (,1t---àl7c4K(.4A--        %1;5 denie  Uz $nJ n (    ,
                                                                 oc 14 r -/ he,  .
                                                                                 .
                                                                                        -      -                ,
                                                                                                                                           - -
                                                                                                                                                 .


- -'
   0-to+o.
 - -- -   ûtk,---2''
                   ,rC,t?i doci-es.-A)-ttra-
                                   .
                                           c.
                                            t1ofl yuc--iepJu2p       ,& :               -
   Sttsezssrtxo-l'  - (.û     û f ca o p-  - o. tl 'lm-D ---k-4j
                                                               V - ù1:r,
                                                                       -
                                                                       ,czt-.-.
                                                                           - -19r.--- --       - -- -



               7ulitj-
                    - ith t''
                            .î: %Ib.
                                   ?-ôl-0cN/-Al
                                              xTal
                                                 4 A                                                                                                         -----                           -
- 4 w $,
       '4sq
          'çJ-- f gç ù'Vsvrn h'r ln;â-..
      - -- -             -   -         1
                                       '
                                       s
                                       -wo-
                                          s---co-,-l--coctl
                                                          'o-a----- - -.
- -          .-A-
                o-
                 fqk.
                    4-r...tlslp'
                               r'11q( s-l-m3-s;.iof)- ba 4co
                                                           ,- -
                                                              .
                                                              iio.êzuc1.,
                                                                        -% J-
                                                                            pzc-                                                                                                -
               lktt-êx-nnqs!                                               -              .-                        -               '      -             -       -       -




                      ...-                     .                                                                                                                 .-           -.---. ----- =.....
                                                                p                         j
                  U z--tç (/-- Ek% =-- c- lofï-lml--Ez-
                  .                                              ê-wcz-tto---
                                                                            lk
                                                                             -itto-
                                                                                  ex-u ---.-
--       -   L::(f tci-              or-mô--zorm.04---p-êclsk àkl--ssctr-.-û--w:p-lo-a mfau
                      %--o-fà.-=usf J.                                               .-                     -                                                                          - -




'-f  LOJ-I'
     ù    f
          A
          o
          -X   '
               l-
                t-
                 jt
                 z'J
                  s
                  )
                  -ps-
                     a+Vq --
                           ;y s ''y
                                  àcs-
                                     lc
                                     j à.ta-
                                       y   a
                                           'y
                                            'l
                                             ,
                                             '
                                             t
                                             o-a
                                               stw
                                                 '
                                                 f
                                                 a-e
                                                 j
                                                 .
                                                 o -.
                                                   .f
                                                    t
                                                    cez-
                                                    y  yo
                                                        -r--oo
                                                        o.  y
                                                            o -
                                                              ô
                                                              1
                                                              y
                                                              y.
                                                               o-
                                                                1h
                                                                -
                                                                s at .-
                                                                 w,                                 -

----l
    jj.
      otf-ks-tyykjj gsrrs,yt-.ygyyajojjsj y-m--osy yyt
                                                   . s y g --.r z
                                                                jyn.
                                                                   au.-.-.---
--fluyp-'-:-y, ( jo
                  jy,
                    rs-yj
                       lugoy-,
                             j(
                              ,go,y. ,
                              y      , ;. o(;,,, o;                    .                                                -       o jknse-,'.rI)               -       -




---n
   vo&
     a.
      c
      y-r
        t-tm                          tu jg ,
                                       -

                                                ;-,                                                                                            qyo--wgk--
                                                                                                                                                        .,-
             j
             lt
              j
              o-
               .y
               jûyy.  j-j
                        yyy,arstj ) j.
                                 - -
                                                                                                                                                                             .-..
                             Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 2 of 9 Pageid#: 546
                                                                                                     Um


                                           t      -                      1-.- -- -w                       --; '                                                                                                 -



--                                         1-A-tf t-S-?4.-
                                                         t ,-
                                                            q-, f.tn-                                                                                                        e-                                                   -
        '                                             us.'
                                                         sgm l.                                           &                 h-
                                                                                                                             k $.(.
                                                                                                                                  *                                 e-
                                                                               .
                                                                                                      '                   :.,r

                                                           ''
-       , , , -      , -
                           lt
   -                                 z uvk.- - s
                           tttctor----
                                     v                 ,- ppt,rj'l- - --.  o-è
--lG & û'ç          n   Jko :-   t ; i: tl-.     -Jts 1ko c-k:tl '                    ..-



- st'h-trp/j-q        ô 4 t, jffsyec R,m2.      'cs,in CZIZJ:
             lk'
               o
               zr
                s .'
                               -


- sec.,o   - -       s. .. uk' --rq.          3                      -
                                                                                                                                                                                          ,           ,
                                                                                                                                                                                                                              -



-          .          .
                                                      s- î . . ,                                                     $1$
                                                                                                                       .
                                                                                                                       -s)--.
                                                                                                                            s.
                                                                                                                             -u ît q                                                          r,,
                 . 3qb-tJ: 335.
                              -:-1.
                                  :-7-551.-,.-.
                                              %-= V-2--12
                                                        -.-
                                                          tf
                                                           -'
                                                            /-,-T..
                                                            .     $35.c1. tlLl- (                                                                                                                                       ----


          7                    A-yw
                                  -z7
                                    'è
                                     iT-7-c--omt
                                 (àttsst
                                               '
                                               .
                                               -i-t
                                                  -grounr
                                                  .
                                                        vt? --tol,terssx,ep b
                                                        l                   -
                                                                             h:.-(:
                                                                                  -
                                                                                  .1-xr
                                                                                      y j,
                                                                                         ;'
---7                                                      - -   toç
                                                                  '
                                                                  -t .
                                                                     t8 k $                                               tsoc.
                                                                                                                              t                                 !Com
                                                                                                                                                                   -e,eà p-urzz                                                   -
                                       -
                                        t--flrhckr ?11).!
                                                        '                                                 ô meféions                             . lki'
                                                                                                                                                      lûs (lc-lkre.
                                                                                                                                                                  -                                                          .-
                     tf.-ttkds--l--s-ql î.? tqï--seezkrz--cbu iv h                                                                                              l nlr 1ô hao--reo
                                                                                                                                                                                -m-
                                                                                                                                                                                  G /l'
                                                                                                                                                                                      t---
                     â11( z                           auozm---ic---
                                                                  Fogc-
                                                                     -                                     Fofôro--t-
                                                                                                                    htm tour.t?
                                                                                                                      '
                                                                                                                                                                                                                    '        ---
                     f                         '4ê.
                                                  p.                 .                                    s   - .-
                                                                                                                                             -
                                                                                                                                                                                              '             '




                                           T@o-2*                                                     A-L  lx --'
                                                                                                                .%ro
                                                                                                                 z 1-<                                                                                       -
r- - '                             .       .
                                                  %....
                                                      1jU
                                                        juj                -
                                                                               uo.
                                                                                 q -                   U.rU.    .    ju.i                        . ..                                                 '--k               .   .
         y'i' 5Q N.       p
                          -.-
                            g.
                             (y.k..wo-- 'kët       oms-$A 5 /6.  .    .4-.) --                                                                                  y.. ,y         .--.....
               .
               -                   -                  -r ,- ,- -                                              .-     - a--'
                                                                                                                          -                             .
                                                                                                                                                                         .


-X
---q
   Wj
    l
    -'tjyv,tN
    /       )--
              c
              $-:s.,
                   --1--o        yyj.yofkt-.us-)jos..-u,--yw- os g-ojyu j-o .
- - - -


              .
              G   .t                                               ---                                    .                                                                    .                  -


-- z cs'çk,ste: tt-h3Tfi,-110--1:-: -(.
                                      q-cto.-f.
                                              ukqr xato t-4--fkqtu
                                                            .        -
                     k             q'ol 7
                                        1-
                                       . '- - -                                kro                   ) pàth kfuu n tnJ uck-tzun q.tj-ths -                  -




                                  '%Q
                                  I-
                                   k'- :'&-zn                                                -       io rot-i-ti-. fu , e?,' o q     .


                                                                                                                               f--vtu-isnsw---.- -
                                                                                                                                 .
                                                                                                                                                 -                       - -



-                              t&                 foqocut,klo ln a cnyjç.t , .
                                                                             ùso vnija sb   .-

- à.
   %û.
     ï is '
          , :(hlc
               .
                                       tisfks- r.
                                                t T'.Jle> '
                                                          k
                                                          t$).t i-   &G       e-z                                                                                                  .- -:e-
                                                                                                                                                                                         rztt-
                                                                                                                                                                                             t
                                                                                                                                                                                             ln '
                                                                                                                                                                                                7-TC
  ( 1s vd---
    -       b-/.-          -                                                                     k         ifx -
                                                                                                               cno---:ql bcplop th                                                 .                      fhrpx              ---
               .     jtr-' s$
                     1nJ     o
                             fic
                            tl    :(ïli'-,
                               ko.o-     '
                                         s-f-'
                                         -   $qq- kcGe
                                                ctvh o-
                                                    tQt-
                                                      -t-
                                                        jxl
                                                          -öSsks-
                                                                soji
                                                                   -d7gcq' ,
                                                                           Cu-fc
                                                                            wn àz
                                                                                z-
                                                                                 -
                                                                                 3f.t-
                                                                                     o-
                                                                                      -.
                                                                                       ----
                               Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 3 of 9 Pageid#: 547
                                                                                                                      (3)' ----
-
                   )0ï l.
                   ,      ttfks- '                  .                                 rxjF-n #      -       i - 'ct fl- t 55:, 5i ft Jf-
                                                                                                                                       /kw                         --
-                  ic hjitlqllt)ê ;                                               fo .
                                                                                     t ci                        s1.J.
                                                                                                                     t?x
                                                                                                                       S t.
                                                                                                                          ùkt?.
                                                                                                                              -,Tc-ctfôfl ql-
                                                                                                                                            tc                  ------
                  Ln kf-
                       s-to-
                           .
                           tt
                            bc--; l.ï --t
                                       '
                                                                 -                                          '     J-JI.
                                                                                                                      '.S tt/o :s'-rlfëc F1q 0 ''

                       Y'-tà'i
                             -'
                              ----
                                 îè
                                  (-)))
                                      (f-- o -7IJ 0-LAllos . fo s4&ôJ-,$T knh
                                                                               ) à cq?%ft
                                                                                        + /-.---                                                        .

                                       (,-1f     -l-,.-I âC.
                                           .f-4--.         m----
                                                               dt' ; in-$ ? fn t
                                                                     -   -            ê- .
                                                                                              -
                                                                                                                                                        -

                           C yicle,qoo fL ! uss- 1 ! J om                                                                            (' v--
                                                                                                                                          r:nce- () 4   .
                                                                                                                                                            -




-- c qko--G,!l .-:ts       t
                           icjK.o---é 'l-ûce- k'
                                               ïok /'
                                                    ,--vezcJ-J-                   1+---t.
                                                                                        -g,coh u
                                                                                               c.e
                                                                                                 i',
                                                                                                   J                                                               -
                  - - - -              -                                                                    -



-                                                         lt is--xtùtlz-ttun     tYo    :          -                                                               --
    - .
                               9.JJ-ts- tppez,
                               -
                                             --x octfon 1-
                                                         3t 1 :              ùgJ$ k czucsx                                              - - -                      -
                   - -     h)f.
                           -
                              t-
                               o- ltov'                                               q-
                                                                                       orï                      k6 L io n '-J.
                                                                                                                             tl in 4'
                                                                                                                                    lpk:,
                                                                                                                                        1-2-9-
                                                                                                                                             /
                                                                                                                                             .
                                                                                                                                             ).-.-- .
                                                                                                                                                    -
                                       f Tt
                                          '
                                          iJ.
                                            o-t
                                              '
                                              Jo.s-jt
                                                    yjyyà
                                       1.1-
                                          04,.tsùtb)...-- t-
                                                           u
                                                           osöy-
                                                               p!j
                                                                 -ç
                                                                  ,
                                                                  -
                                                                  &S
                                                                   y.
                                                                    1
                                                                    '
                                                                    ot
                                                                    -,
                                                                     f
                                                                     )
                                                                     -
                                                                     j
                                                                     ty
                                                                      j
                                                                      -
                                                                      %i
                                                                       l)
                                                                        1
                                                                        y
                                                                        .-
                                                                         &
                                                                         .
                                                                         yn
                                                                          cL
                                                                           )
                                                                           -
                                                                           .
                                                                           ,
                                                                           t
                                                                           -cù
                                                                             o
                                                                             yChu )
                                                                                 ,,
                                                                                                        -                                                           -
-- 'Q .JO-JTAJ                                                                           J-t-î'.
                                                                                               2.cscot-
                                                                                                      Z-w ézll-ztzct-b-= so -'-                                      .
-&
 -Ao---tk.
         o---kos--j-
              -    cs.
                     t
                     otytl)-tTlt--1 tul
                                      j, t-cq-ûn---
                                                  4.-1o 1:p--
                       oc---
                           t
                           < oJ t
                                'h2a e-nJ
- -       -


                    s/fi
                       :
                   -oc- ?h-5xj-.    f-  -      y   u
                                                   n j--
                                                       t-tq
                                                          - --
                                                             0
                                                             ,
                                                            0c.
                                                              c-
                                                               0 .-
                                                                  y--,
                                                                     l:sl  (
                                                                           y).


                                                                               -
                                                                               : s t
                                                                                   -
                                                                                   yu
                                                                                    gj
                                                                                     jo
                                                                                      s -
                               1u.
                                 .
                                 k1
                                  -2
                                   o0
                                    n0
                                     t:
                                      ..
                                       :5
                                        q-
                                         .ovc1,)-owk
                                                  .czr '(
                                                        l,v.mJk
                                                              Lf             L-A e
                                                                                 ,/,A >
                                                        .



-                                          - -       '-
                                                      nc     . e-FkLC--
                                                                      CS.--h-
                                                                            I,
                                                                             -   N
- 'tqll
-
      i)1u
      ,  ls
         e
         -fl-
          -st-
             l-
             âlp
               s-
                x-
                 /vs
                 - -ù
                    --'l,
                     -
                        .
                        14
                        -
                        zy3
                          ttc.f oU-
                              -.Mr,l-
                                    t
                                    J-
                                    7o:
                                      -3
                                       L%-
                                         %.-
                                           (1--
                                           t %&
                                             -!4)Y-(
                                                   -5
                                                    2-
                                                     %L.-C;'V
                                                     !.     '(
                                                            k  gj
                                                             è-- -t;
                                                                   -c:-ê1 --- .
                                                                .-Mf
.-                                Q'kïzz Czlqà-l-c-o-btks-lxe-uw.-ikcro--ïsttacl a1àJ....Gv-jor;1r--
                           71--2u?.                                                                               ,
                                                                                                                                                                       -
- .
         u---
            r
            t
            ls
             f-
              o
              tlks
                 -
                 e
                 Cs
                  ,W i
                     o-(qg?)'QJl
                               y -t
                               z-.c--t
                                  >  5a)
                                       o.f
                                         /.yjonr
                                               t  .
                                                  :
                                               o-%r1-
                                                  -.2,
                                                     t
                                                     1è:-
                                                     (
                                                     , -.(-
                                                          ,v
                                                           c..$
                                                           .  oJmvu
                                                                 )u-e
                                                                    #zr-r-
                                                                         .
                                                                         -rf
                                                                           jt,
                                                                             w------
-
- ékil Jko- kf--f-.o noôt-uo-l-cy-
      ,
                                 oc.
                                   or-
                                     gzl--q-
                                           oi'
                                               ..


                                             ),ck vf   s
                                                       1zf
                                                   uks ( a la'l-t- -s---
                                                                 fyy   ----
                                                                       ---.-
                                                                                                                                                .

                                                                                                                                                    -
     -    -




---R a--u
        q
        -z
         yc
          kk
           z,X  o-
                 oL-
                   &w
                    5ga
                      5k!
                        -
                        p--cs
                            1t--/oTnf
                                    a.
                                     L.
                                      döb
                                        y-uvyoas
                                               qw nu-k
                               Gt-                                                                                              srcl-
    - .



            A-
              -



             t.c-
                       -



                       r:   c.
                           .-       s      -         gkho
                                                        /6ye
                                                           é,j
                                                             --.----                                                            w n,o
    - kî,
        e
        cr
       ùk-
         . )7-s
         f-'  qo
              -'l
               --b
                 m
                 -tn
                   -.
                   ln
                    c--v
                       r.
                       . tL
                        o-'
                          UOt)
                             -.
                             Y-
                              7---
                                 :.:.1= J.,.
                                   .



                                 1--tt)--
                                           -4-k'
                                               klt
                                                 .
                                                  ex.
                                                    <
                                                    --z-
                                                       %%--
                                                          s
                                                          W
                                                          'kîa-rt
                                                                ùtu
                                                                  '
                                                                  c                          - --                                                                  --


                                               Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 4 of 9 Pageid#: 548
- r-kkt.
       cv 1
    .- -                                                                 u) J kkklen 1--
                                                                                       $-C5s-.
                                                                                             -i.
                                                                                               : îukmt                                    1'                tf
                            rlc  -                         CF                fkz.-  -   lLto-rac/'
                                                                                                 lzv, Aczn'os-.- o       (c
                                                                                                                          h-------                                                              -



-- iûccs 1> '                                                                           .
                                                                                        -
                                                                                        î-w-t-1
                                                                                              -.
                                                                                               -
                                                                                               k p colkc/   .às'-.J,
                                                                                                                   --j.- v, J,ot
                                      - - ...  tti: t' 'J---.û Y--
                                                                 l-
                                                                  u-
                                                                   -
                                                                   i-
                                                                   Jt
                                                                      r
                                                                      -
                                                                      n ï
                                                                        ho
                                                                    . . 't
                                                                           0
                                                                           -
                                                                           7.
                                                                            1
                                                                            .-
                                                                             1
                                                                             --
                                                                              h
                                                                              :
                                                                               n v
                                                                                 ck
                                                                                  h'
                                                                                   C,
                                                                                    F
                                                                                  T ùF
                                                                                      qh
                                                                                       c-
-
      1*
    - - - - -
                   n ! (F# (!
)-
 )-     .
        --qtr
         -  c '
              F.tJ             Ir.(%lt-
                                      )-'
                                        )tleaùtfv q. ft T m.    .---                                               ,


   )-
    )-
     (f--
        - -         .
                    ,
                    -CJ--7)-
                           &a i B--tzr. thc,() tSee- -k4.--
                                                          f--> -p.--
                            32.-1.w%l
                                    è--
                                      tlcf .
                                           1.
                                            --p :
                                                t-
                                                 c---v. 'l-
                                                          qslûfl--i,
                                                                   .
                                                                   yerr.                                                                                         4Ft,,
                                                                                                                                                                     't.'''

                                 -

                                     4..
                                       :..
                                         -- e-vcy
                                                nt ttf'' T ' c.-a ccesskvp- Iûi
                                                                              --
                                                                               t
                                                                               -yo'
                                                                                  s-                                                                                 r        .
                                                                                                                                                                                      -         .-


                                     Géso-----
                                             l-
                                              t-!'
                                                 CspS-tz---.l'-fàà':0$$                                   1'
                                                                                                           $,              ?          (G>-
                                                                                                                                      -
                                                                                                                                         -          n,   ljst n --     -
- -- t
     L .
       6 t cit
             '                                                           ---
                                                                                              ûlt
                                                                                                't-
                                                                                                  1,
                                                                                                   p-
                                                                                                    q---t
                                                                                                        '
                                                                                                        5- (),                 c            (
                                                                                                                                            *.
                                                                                                                                             t.
                                                                                                                                              i
                                                                                                                                              -.
                                                                                                                                               f-
                                                                                                                                                j.
                                                                                                                                                 ----
                                                                                                                                                    J.
                                                                                                                                                     1
                                                                                                                                                     -()----.
                                                                                                                                                            -.-----.-. -
                                     ?f, k
                                       - -ro---kg,                       ctlurl : '                       --                   - --                                                       - -




- - 't 1 i-
         ---.      2zS
                     .t -1
                         - zê-              s.5 .  u
                                                   --jfzcsoJ-*
                                                       - -   ,a i t  '
                                                                     c-m-e,a.t                                                                                                    ---- -
'
-'-7ct'
      .5ko.
          1 ktth k suk 2n '
                 '' -         .o J8A e ounts JqJ *            1 c -/ J-(f-;c.
                                                                            + l.è                                                                                                     --
    ,c
     ukkfàèt '
- .- -         kp/tfp, ', ; --gys.:-
                                   lkl
                                     o-.
                                       --j-
                                          î-oclft-l'to ofstlbti/ lftslfër'                            .


-- !- ' ' t'      ts cafh(-
                          lot; t '              c CJ -(k,tk,clqj     -o.c-(   t-.                                                                                                               -
  ltl-toS4.nu-
             'an Jfci-
           ,. 4-
           .     ,
                Jq '
                 .f.
                   (
                     ;sj
                   .-. j '
                             1.
                              q-. ), lbck,o-
                         t tfr ( ',:$sn    k.''cc-
                                                 mr'
                                                 ( :n
                                                    :$l
                                                      fzf
                                                        -
                                                       jw
                                                        jc
                                                         y-
                                                         k -
                                                           gf
                                                            xjzJf
                                                                Eq
                                                                 .wv -- .
                                                                u --.
                                                                           --                 .
                                                                                                  .
                                                                                                                   ,
                                                                                                                                                                 '


-- Twiqsk ttt-..:-sl> r c A 1:%1 -kstj.
                             -        ..


                                                      m r-j.- y;y,
                                                   - - -


                                                       .
                                                                     .gmy
                                                                        j(                                                            .

                                                                                                                                          ,..
                                                                                                                                                .
                                                                                                                                                            (,

                            i-- (fh
                                  -c
                                   l-
                                    ts-
                                      tqq-
                                    iu'
                                      à-nn-
                                        --t-(s-
                                         tls (
                                             'f i
                                                .t ekhcg -tou (ji- rrz-to--tse
                                                                     -                                                          -                   .                    -.



    4- c:-i    - tûf.-'--.
                         û- ecsu .i J-J .  t. -i1-,q&i> -t: c'         rm-tn.;f (cva
                                                                      tl
                                                   l
                                                   wc-it
                                                       s--tksotw t--J V--o> ss:n af-;-&4-&n1
                                                                                           ,Lt?------
-            .- .                                                                                                      .                                -                         -         -



-   -gCkJ-        -                            .



)L- û1 (ï v ;q j c.ûf)        sg.
                                'r' ).-Jù..-o-mftk'
                                                  -
                                                  t-u)-.
                                                       -J.-co
                                                            .---s
                                                             -
                                                                 .s-j:-f-o-.
                                                                           L.
                                                                            kv---çnJ
   '
   )-X11!  m.(zt
             .         n .-  '
                             t ie)l-il-c     w--v :         ,,'10, -z7--r-cl--t-  tl-c
     t
     t.zt7--t--ttl C,,r- tTt-).t-tjkôkkrn.-  co'-
                                                LJ-)--(I
                                                       è.(---:t()57.
                                                                   (
                                                                   z-c-
                                                                      ;1j--b6:.
                                                                         ,
                                                                                   0.
                                                                                    e/tft-------
  ot
'-- ,
    t l
      -
      q
     hq-
       o
       -
       kw-uc
           .
           -
          --
           - ljch
                y
                -.
                 '
                 -
                 1
                 %-
                  hoj
                    --
                     j
                     o-
                      t
                      .%s
                        1
                        t!
                         tn
                          .
                          -
                          tl
                           -
                           ci
                            v)
                             .
                             o
                             --
                              .
                              (,
                               >t
                                l
                                ff
                                 ?
                                 jg
                                  /
                                  t
                                  .z
                                   o   Jt.tk
                                          :,c
                                            -
                                            k
                                            41eo
                                               s-
                                                --
                                                 (
                                                 )d
                                                  n-so  s
                                                      -b-o    oJ .
                                                                  ,.-y--- --                                   .

-- t(        t--       (j,nwus (n -
                                  '
                                  t       s aunts--qr. .       zs:t.s
    î 'i
         l-
          /e-fl uf
        .- - --    cm;
                     )
                     '
                     t: e-i.r f' soklko; vlzs ctncezrnep--.l. :-,u1--
                        -


                                           s                                            - -       -




                                           Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 5 of 9 Pageid#: 549
          1,
                 t---
              - .-         y.
                            tskyh qit
                    1 ïi01--2       po (1-1fJ t- 1-
                                                  )          .l-j ctztft,-
                                                                     .
                                                                         t       -                                           -
                                                                                                                                     '
                                                                                                                                     .


          q J f I à wèkuv Jn( k)6$ ; oo-kq
                -- -                          - (9f)      fïlo -.
                                                                --l.
                                                                   r
                                                                   ts
                                                                    r,
                                                                     fl
                                                                      .
                                                                      ss ;
- - -    (z) Léofiàêq2 K--
                         )j- --.gc,u!i --tft- '--â-suïssp-o-rl-
                                                              t kox-klo--'
                        i.
                         tzzn5o y
                         0
- -


--                       .
                         ,
                         $ !,.
                         .

                                     stj-          .
                                                               .-



                                                     ( ---.c.- t        -             !,I t
                                                                                      ,

                                                                                          gj.f
                                                                                             -ï
                                                                                              oyg
                                                                                              .

                                                                                                -.
                                                                                                 t
                                                                                                 zsm
                                                                                                 s f
                                                                                                   li-
                                                                                                     s-t-
                                                                                                       ,J-
                                                                                                         jo--
                                                                                                            tj
                                                                                                             P.j
                                                                                                               z
                                                                                                               t y.,
                                                                                                                 ..s-jy                  - ..


              q71-,-pk.-4 âits---oss--gz ttskzle: hè $-J
                             '                                  lkât- uk
              Ivsr G tfâ; m>x---t fnl-
                                     r -o uo tksol :'
                                 - .- -
                                           .
                                                    --qkz
                                                        q (   gt stjfhs prflnt                                                                                                                               -- -
              1
              /
              '
              (h
               3.  J9ï
                     :m
                      .o--
                         cl
                          7
                          (
                          -k
                           f
                           .
                           e
                           Vl
                            '
                            p- 1 k
                                 .'
                                  ,?t l
                                      c
              tr'tfïlc5-iz O-A J.O d pvlc
                                        y
                                        -.
                                         z-
                                          >
                                          t.
                                           '
                                           ) pv
                                              fp   -&
                                                    G '
                                                      s
                                                      +-t
                                                        i
                                                        -t
                                                         -
                                                         i)
                                                          Q- -
                                      -k
                                       qs t yc gn h
                                                  oo
                                                   ly
                     .
                                                                                          .

-                ,                                  -        -
               pkt-l--
                     -
                     qx  .                                          lt               q.o u4(,
                                                                                            k) (u c-bi
                                                                                               ''--
                                                                                                                                                            nn'mo                             ?       ,) ---
                oc                             J---
                  -xuk;ok tgffft-      k-tfpît r
                                tz qr. (
                                     ..-       xxa '' ; f!roosrn kor/e
                                               -
                                                           -         ocl..'' yf--
                                                                         -                                             - -       -




    Mt'
      i.
       (.
        '
        ,
        f1
         J
         )L-,
            -
            (q 11
                tl-
                  +-
                   J
                   -/ .M
               1$sJ tqlJ,
- - - - - ''- '-''


                         p
                         11
                          ),
                           j1
                            y
                            -
                            Io
                             '.
                              4.
                               r
                               (  u ,
                                    j
                                    -$
                                     4
                                     .
                                     -o
                                      .
                                      :j
                                       --
                                        l
                                        k
                                        yJ
                                         j
                                         .
                                         -
                                         j.
                                          j
                                          y
                                          .@
                                           .0
                                            x
                         ,.-jj---aoczl-qou-ts - h-?>
                                                   7
                                                   - o
                                                     -,p mj. zj u-yo-jyor j.k.                                                                       .
                                                                                                                                                            .                                         - . - .. . .



----y C    n, :     c) Jko r
                           pofeflqlcn tl i-I-oljyog yy.ym,
                                           ,                                                                                                                                         .



-                    l-tt (fftfo-
                                ea-s-or of é--ttqs--co.ms- n-       yty--y-j
                                                                   <t      -yo        ,                                                                                  .                        ,

                     ()2:c % is kccâctoltz qè--pf zy-
                                                    el-
                                                      it-
                                                        o k2 AQ 4nt .n- eû,1o
  ir ll-l-gloltzlu
          -         .-Tovi a.''.$.                 --                                                                                                                                     - - -- -
' 11Q rl
       --
        q-t
          '
          -
          ftl-
             s-
              j
              ----Mr     t r grjuy,,
                                   o -1--e--ù--
                                              ---
                                                --
                                                -
                                                cT--v
                                                    --
                                                     tl
                                                      r                          ,                                                                                                       '     o/j-c
                                                                                                                                                                                         k rkêtl   ,
                                                                                                                                                                                                   y -
-   u-        kk,                  .-   j--
                                          r-
                                           pb!tC
                                               X êûfïktr,
                                                        tirhn ù-- qg ù:                                                                         :               v x---
                                                                                                                                                                .
                                                                                                                                                                     vu nl                               -    -

                .
                 %: #k$-t--.
                           ké.
                             t-k5.
                                 :M > <' .  t?,
                                              OCf is fuf
                                                       lkcr                - -                                                                              Ts,m% '2 % 2
                                                                                                                                                            .
                                                                                                                                                                                         ..




 b
 ;!
  -t
   -wq- cp   j-eI
                '  kis-ansgpcz-
                md---Q-uj-:rxjt  fzsu
                                 j  tJ
                                     -ualzl.
                                           Aô6  '--Ar&s---
                                                l
                       L1A-G-u .-- j-uz - kj . j-.-G   -
                                                            :$ a wVc cne tgn
 ocçf/ë    ytj
- (&0w-L,ykk
           ttt ;
               y)
                j
                .
                -w
                 ---
                   jy
                    pyyys.
                         js
                          j.
                           yy
                            wr
                             .,
                              (-Nsr,yuu,z-s-o
                                            --jyj-y-s
                                                    --
                                                     )----.                          ,.j

                f'
                 --
                  h o-qf-rzov rltzt-èkjé-tw-ysez
                                               y
                                               t-il-J2 V 1wy y-xiiz
                                                                  ijLjLksbkxk t
          Asl
           ln i
              p-
               n-
                pc
                 wu
                  ug
                   f go
                      t
                      -t
                       yoCi
                          cttr.o
                               zg
                                uy.j-
                                    Gu
                                    .-
                                     ô5-.y
                                 - - - --It-
                                           -u
                                            r
                                            ut ço
                                               . =u
                                              -e  tc
                                                   ule.-g
                                                     .2  e.z
                                                        :5 1u
                                                            -e
                                                             y
                                                             mkly.yjyo
                                                                     vavniz--
                                                                         j--.
                                                                           .-.
                                                                             .-.---
                                                                                ---
                                                                                  -                                                                                 -        -


---Vmn%- $7% ros.gop é'kzosust.k.fzl&- (yc 1. n:Lf-tkcsfo-fu)t--
                                                               )-L21
                                                                  -- f. ,Js4n-.-------
                                                                             .                        -                                         -     -             --


- J.J 'i172 -o-
      -        u.c
                 -2w---rkc, (,
                             â5-
                             -  u'''3 '
                                      o wy$, '(, .
                                                 h
                                                 -ïo---rvto- hls---kw m-.-..
                                                                           zJ'j
                                                                              '.
                                                                               1,J--
-             zk
              1% I
                 '
                 tlvjhv
                      '--'-l tczs:!Moclct
                                        /s tzzcgecc 0 rczcmç/-vy-
                                                                ;-
                                                                 l-yo                             -       -
                                                                                                                                                                                                       ,j-
--                               ,             Ce
                                                'xleu ,'c lolvll sqC9UC) -.
                                                                          '
                                                                          )Itjn '             k ctz 1'                   .
                                                                                                                         q                          .-- -                        -


  pk---w ' ctsës-        /.
                          t-Leslol. z--x l--y--.-î onz ,-A ,          s.smt-;,   :4
   S.x #o
       -/--
          14--,..t(=L.CJ- N-aI    G LSt-C-L/-S'
                                   .           e-C- /k/ev.
                                                         l Y-G --TIkz5 Co''    . v.
        Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 6 of 9 Pageid#: 550
                                                                                                              - - -   (<L- -
- - - -- -
              $4$( fï- 3 û -     .. -                  v î' tl Tq -&.cztz---qtû-y--t-l i-.C.
                                                                                           J .zJ ; 'f '                         -
                                                                                                                                                                                   x
..- ----  (k)ûip.
                p                              Q.
                                                S- , M o ! ql'l
                                                              -j r.SJ 3q(), :14) '
                                                                                 t) n.(0 (j1.   #--.
                                                                                                   o r-?zë )                                        -   -



            Seo dJ.&, klt'    lulo 2.   ç r.5b .3J G ' ù 0,j.hfs1-.L-ew' s (z$ c?
                       tj. i  't-fflrf
                              u      yr5 .
                                         -7a 1).
                                               4.
                                                C (ok fl
                                                       ).
                                                        ivez Kl?
                                                               .y .
                                                                  -.
                                                                   r12
                                                                     .- J
                                                                        .
                                                                        ' J m 1*f
              *q #(t)lil-ig
              1           -q uf- 2-  8';'
                                        t.5>'(.
                                              z.2:77-.
                                                   -




                   &> & îi '
                           .      .                                             0   -             yl   - -             d..
                                                                                                                         K I
                                                                                                                           '. -                 ''       '                                           O-.L.
                                                                                                                                                                                                         -
                                                                                                                                        '
                                                                                                                                                &( 1-/1 -.                                           )û    ----
                                                                        ,   s                          j
                                                                                                       .
                                                                                                                           .
                                                                                                                           1.                   '
                                                                                                                                                1               -'
                                                                                                                                                                 --
                                                                                                                                                                  1'
                                                                                                                                                                   )-
                                                                                                                                                                    u%-                      ss-                   -         -.
                                                                        j                                                           .
                                                                                                                                    .               -o -
                                                                                                                                                       nxo.
                                                                                                                                                         ,u.s.


----'s-ll
        a ff).   - t
                 .     -                                                                                                   'natoot-tnn -!s Jb Ic:-é).4---t
                                                                                                                                                         )cf.Jkcy---                     .
                                                                                                                                                                                       - .           -



-----= u       ' y j: #                                                                                                    j
                                                                                                                           tj y .     y jyj yyjt-jj yy go.yjjj
                                                                                                                                                             .y-my-y.
                                                                                                                                                                    o.  -                                                          .
- -


-     -
          4e-
            4-m-p-af-tu
            y.
             o .      k/- sv1
                       ----  u2
                             ufr-
                            zk  w-
                                 --1-
                                 )  k'kù--gttuo amGu'uns -1
                                                       --- b--cr
                                                          :-   l
                                                               rp
                                                                -z
                                                               us st
                                                                 pn o
                                                                    ml-
                                                                   od o-
                                                                       -
                                                                       t
                                                                       fgn:-
                                                                           L-
                                                                            1-
                                                                             o-x1e
                                                                             '   h-
                                                                                  &
                                                                                  Jl
                                                                                   (c
                                                                                    'l
                                                                                     --.-------
  -wid-l-t)c4-r lMt'tjhfczctt;i? t), L.j-;
--?                                     .
                                         --
                                          ,
                                          5qôh-I-C
                                                 -I---
                                                     C-
                                                      C-
                                                       J -tle-
                                                             Cp-j%%Ll(C).                              ,
                                                                                                           ,       .
                                                                                                                                                                    .
                                                                                                                                                                             -



                                     Ic    ljj oâ tn F-ezcle,s11--t         ,
                                                                                        -                                                                    jj y/),.
                                                                                                                                                                    :j ---
                                                                                                                                                                    /        .
                                                                                                                                                                                             -   -



                               akk----
                                     f-/7 h ô
                                            ---)llt: 11-t- --                                                                                       i-qadlf
                                                                                                                                                          .
                                                                                                                                                          tj-. -- .- --
                                                                                                 4
                                                                                                 A                 u l cc.z                                                 .M M


                                                                                                 1.            -   Loo-m-tX
                                                                                                                   .                                                    --                                               -
                                                               -                -       . -     3-                 'oC'    .    T-- - -.- -                                                                        .--
                           M

--''G
    - =u.-.,.(
             z  S ' '-q.s ''
                   -


              4l-tJaiikct  - 1'
                              -
                              i
                               p'-
                                s '/-
                                    J-
                                     O
                                      ---
                                      ' : (
                                          j
                                          ûW -
                                             i o s-   - --g-- -
                                                       .
                                                                         -----.
                                                                              -----W                                   .


-
- 2w1.)--tt
          k-tt--
               kk'
              - -
                 t
                 o-
                  i
                  -ta
                    ' .Fu,
                         --l-
                            jce.a --
                                   rkJtûor-
                                          j-l
                                            .
                                            cJAn.
                                                ot
                                                   yjoal
                                                  -ct
                                                       èaa--
                                                           s)
                                                           .




                                                    ztpro- -
                                                            k-
                                                             c-
                                                              o-)'
                                                                 )
                                                                 .
                                                                 11r,
                                                                    -cwrf -
                                                                    .                           - -


                                                                                                                                            -




--utka
.-


     .fv4
     cs  -
         r
         -
         s
        -y
         -
         $ -
           )N
         --o
          -
            s
            xy
             uj
              ,k
               '
               cct
                 t
                 k-
                 -
                 -
                 n
                 -
                 $
               . -
                  t
                  '
                  lt
                   -
                   j;
                    -
                    untn4
                        ûn
                         2.o.:ayyo-s7yofv-t-Iv;
                                              -l
                                               yim
                                                 y-
                                                  ,
                                                  -
                                                  n
                                                  y-j
                                                    t
                                                    y.
                                                     -y
                                                      #.s
                                                        '
                                                        è
                                                        tys-...
                                                              -
                                                              .--.                                                          .       -                       -



                   ,-  Y76
                         QC
                          (7r.
                             c-1-k
                                 qft
                                   qlE-7  y
                                          e
                                      -l,.,
                                          ?
                                           -o
                                            ly
                                             u-/-
                                                br,
                                                  c c-
                                                     -ï
                                                      u
                                                      j
                                          p q à s.r,t.-
                                                       it
                                                        (k.
                                                          'o
                                                           ( q
                                                            ty yl
                                                                ---ké--tél-lzz->
--1-4' ''
        t
        *z
        à'   %-
          -''Jtt$-OtO .
              m       ',
                       , '
                         o-ùtols---y-kz--fids. , .o.zvw,unt--.uf-zw4km
                                                       .-
                                                                    -,--e
                                                                   .,
                                                                         :
                                                                        --
                                                                                                                                                .
                                                                                                                                                                ,




   I
   t-t sll q evaso,
   elc-mo
                         . s. q) -(--.
                                     -
                                     k$q. nc ,,yz
                                            - .-
                                                  -jyo,,m;s Jn .
 --' f    l.t---ff
                 tl--tlq            ttryt,---f vc ,n
                                        -
                                                            . uo yns' 11 e-
                                                                        -
                                                                        .           trayqs             -   --




-
 - -ktw-Case
         J
         -y-cy-
          . -
                 -ûf-.-é5 f;.-
                       -
                           .

                                t
                                .ls-Document
              7:18-cv-00453-JLK-RSB çnplfty10;
                                             J-xFiled
                                                ly 10/30/18
                                                      r vlt  tpte7sof.-9jPageid#:
                                                            Page          -j-J-  o551
                                                                                  -n.J-
                                                                                      ai.ç  '                                                                                            ....            . -   -   -     -   . -
            ûâvo--,?.fc zr6 ,k < ''
                 -                                                                                      tqt-r-g.
                                                                                                       ..      -..
                                                                                                                 1.
                                                                                                                  > :('
                                                                                                                      .$-.', ,l
                                                                                                                              kll
                                                                                                                                ---
                     rltxktr--
                             s-.t                                                 -'
                                                                                   t                                 $                                                       --.                --
       -A---- Cffot ?,usztuû-
                            7
                            t'l
                              '
                              (
                              -)n un/.'
                                      r 1. Jrm e-sscafor x i     ---
                                                                 , l-
                                                                    u,s,'
                                                                        .
                                                                        C klttt-.
                                                                                - -- -                                                                   -   -


   7.f-94:t -tito--.-q          k.
                                 z.
                                  - -c-             f1
                                                     'qlroorl -J.
                                                                c- ' t'J>    ''
                                                                              dn   ----
     4- ''  AS $' c- o' e,r
            - --                   r - sàt/fl
                                            k:r s' kxjkf- ck keumrmslo-tfxl----
    tq è.j.c.-        ô(c5 r o ' 054.                    0          vtt-tote,/.                                      -


- t%:k-)  1 o ,-1-
      - .- -.-            ',      f         kIê>$ rl/ osl-'
                                                          l-,' e, 6 k)
----Jo
     - - z4-
          ''             .          v
                                                                              qlco or -1',
                                                                                         ' ' fcrrl (-
                                                                                                    5-                                                   q nJ rs bce,
    ()m ta1j lyj  yo yjj            i.yj ,,(j
                                    '        ko tyjj j jjy j(yk(.                                                                         . .                                         -         .


    t$) f- r '
             -àrt.p-z4ï ,$-û1.(iûz- @
                             ....                 rll-ùorr'
                                               F-2,       z.
                                                           's-c SuL (C'  /4lC
                                                                         ..
                                                                                                   ,
                                                                                                                 -
                                                                                                                         ,                                                            - -   -


    ?
    -t
     --
      o-V
        -iqstfft .
                  '
                  oh-'--
                       fy -/.--hu11 7 J.-'t ln Rolâ1ttn----1t- 0:,-11--1.-.-               -   ,            -                               ..
                                                                                                                                                .
                                                                                                                                                                                            ----.
- -hO4J z.--o j,a x
    '%wQ7 ypn o;.
                         -
                                    - .     o-
                                          ;o y    ,
                                                      .
                                                            jï(
                                                              )
                                                              ï.j
                                                                4o-r.
                                                                    ()
                                                                     .y-
                                                                     f jj
                                                                        5j
                                                                         -
                                                                         s
                                                                         z-
                                                                          y
                                                                          Q
                                                                          qj
                                                                           - y..g-yyjm,-,
                                                                              o
                                                              y y.,. :j jynyj.o
                                                                      j.                'y-,.                                                       .
                                                                                                                                                                     -




.
--
----
   27
    .q1.(.79:1-8:lq %    -            w-./-s kl.!h-J.
                                                      -

                                                          !
                                                          - y âtz--tû.
                                                          .. .


                                                    ;..4 i-)
                                                           ù
                                                           'A'
                                                             J.
                                                              è
                                                              q#f>
                                                                 '
                                                                 'ç'%-
                                                                                                                                                    ..
                                                                                                                                                                 ,

                                                                                                                                                                     5yj,.
                                                                                                                                                                              kv
                                                                                                                                                                          sy-----y------
                 î I-k t
                     '
                          f
                          -t                               '     -
                                                                 -                                                                                               11-1
                                                                                                                                                                 .
                      ?- 3
                         - S-o1 t-x -
                         -
                                    t
                                    lx-l3bl ViW tlà-   (t
                                                        -c.-                                                                                                               -
            -'-

..-      - --- .     WX-.
                        séf-
                           J-e-ot.
                               ..,
                                 :'-
                                   dfk/-tt).--u
                                          .   Q -e, t                                 ..                                     A f-)lt-k.n,rmle-ss
                                                                                                                                 , . .-                                  .
                                                                                                                                                                                  Jwst-
                                                                                                                                                                                 g-
                                                                                                                                                                                                    -
                                           C-
                                            1 .lk>,t Xie       k.
                                                          ovecii
                                                            -   to-aror-r
                                                               Ji--n.-  rfke--
                                                                      t1' -       '
                                                                                    -
  m;ke- g- ep                't
                     sezcxètzà'.
                               3 n tn-1 o ''avztnoq.'' 1q--ret:t  -.nc-- b    -                                              -                                               -


    fts $rJ        i--k-cyhf,c .î7
                                 1 k.I-i J e
- @   :f  s  l  Wkok-F-.J Jro---ozu -mf
                 k.              -              lqca.
                                                    o
                                                    '-
                                                  -- -'tz
                                                      Q o-
                                                        --
                                                         r-
                                                          4-
                                                           -

                                                            -y
                                                          m,ûpjt!.
                                                             --  k
                                                                 lsr$. Jk(
                                                                         Jt'
                                                                           a .- -----              -    - - -.




- 1
  -&-t4. i5-;yûf-o,-i r.Cd         ia, qlj--q-
                                             ts-r
                                              -  4 t---- - - -- - --- --
          'T fe-o-qL kik,
                        t-C
                          ,(--
                             , --
                                jpJz
                                   .-ycsj -ws zys-)--- ---- . -                    -- -
            4-5--J-zwl  --
                        t -4-- his -'
                                    ?-
                                     eztk
                                        lm-kdss f-ry ulit-o./- <h?A ---Le-;dlk-/n ;- --
             czzcjku - nuktj- u p.
                 ,                      l e . -- --               - --             --




                               Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 8 of 9 Pageid#: 552
Case 7:18-cv-00453-JLK-RSB Document 10 Filed 10/30/18 Page 9 of 9 Pageid#: 553
